DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 12/21/2020. 
Claims 3-4, 12-13 have been cancelled. 
Claims 1-2, 5-11, 14-22 are pending in this application.
Claims 19-22 are newly added claims
Claims 1, 5, 10, 14 have been amended in the instant application.

Claims 1-2, 5-11, 14-22 are allowed.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Michael Febbo (Reg. No 59,205) on 04/23/2021

The application has been amended as follows:

1. (Currently amended) An apparatus comprising, 
	one or more processors, and	
at least one memory communicatively coupled to the one or more processors, the at least one memory storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors to:
	receive historical data corresponding to a data center, the data center including a plurality of systems;
	generate a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
	encode the data center representation into a neural network model;
	train the neural network model using at least a portion of the historical data; and
	deploy the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;
wherein the data center representation is a layered graph including:
		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein the encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
		connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph.

2.  (original) The apparatus of claim 1, 
wherein the plurality of systems includes instrumented systems equipped with one or more sensors and instrumented systems,
wherein the historical data includes (i) sensor output values of parameters received from the one or more sensors of the instrumented systems, (ii) values of parameters not obtained from the one or more sensors, including one or more of set points and environmental conditions.

3. (canceled) 

4. (canceled)

5.  (currently amended) The apparatus of claim [[4]] 1, 
wherein each of the layers of the neural network corresponds to a layer of the graph, and
wherein the connections between the nodes of the neural network represent one or more of directed edges, undirected edges, and loops.

6. (original)  The apparatus of claim 5, 
	wherein the connections between the nodes of the first layer and the nodes of the second layer include at least one difference from the connections between the nodes of the second layer and the nodes of the third layer.

7. (original)  The apparatus of claim 6, wherein deploying the trained model includes:
	inputting the first set of inputs into the first layer of the neural network model;
	processing, by the nodes of the first layer, the first set of inputs and inputting the outputs of the nodes of the first layer into connected nodes of the second layer;
	processing, by the nodes of the second layer, the outputs of the nodes of the first layer input into the nodes of the second layer, thereby generating a hidden state value and, optionally, an observable output value;

	processing, by the nodes of the last layer, the outputs of the nodes of the second layer input into the nodes of the last layer, thereby generating a new hidden state value and, optionally, an observable output value; and
	outputting the output values each including a corresponding hidden state value and, optionally, an observable output value.

8. (original)  The apparatus of claim 7, wherein at least a portion of the nodes of the last layer of the network do not generate an observable output value, and the instructions further causing the processor to:
	detect an anomaly among at least one of the nodes of the last layer of the network that does not generate an observable output value.

9. (original) The apparatus of claim 8, wherein the instructions further cause the processor to:
	identify the one or more nodes triggering the anomaly based on the connections among the nodes in the neural network, 
	wherein the one or more nodes triggering the anomaly include primary indicator nodes identified from the connections between the nodes in the last layer and the nodes in the second to last layer, and supplemental indicator nodes identified from the connections between the nodes in the last layer and all preceding layers.  


receiving historical data corresponding to a data center, the data center including a plurality of systems;
generating a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
encoding the data center representation into a neural network model;
training the neural network model using at least a portion of the historical data; and
deploying the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;
wherein the data center representation is a layered graph including:
		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
	connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph.

11.  (original) The computer implemented method of claim 10, 
wherein the plurality of systems includes instrumented systems equipped with one or more sensors and instrumented systems,
wherein the historical data includes (i) values of parameters output by the one or more sensors of the instrumented systems, (ii) values of parameters not obtained from the one or more sensors, including one or more of set points and environmental conditions.

12.  (canceled)

13. (canceled)

14.  (currently amended) The computer implemented method of claim [[13]] 10, 
wherein each of the layers of the neural network corresponds to a layer of the graph, and
wherein the connections between the nodes of the neural network represent one or more of directed edges, undirected edges, and loops.

15.  (original) The computer implemented method of claim 14, 


16.  (original) The computer implemented method of claim 15, wherein deploying the trained model includes:
	inputting the first set of inputs into the first layer of the neural network model;
	processing, by the nodes of the first layer, the first set of inputs and inputting the outputs of the nodes of the first layer into connected nodes of the second layer;
	processing, by the nodes of the second layer, the outputs of the nodes of the first layer input into the nodes of the second layer, thereby generating a hidden state value and, optionally, an observable output value;
	inputting outputs of the nodes of the second layer into the third and last layer of the neural network model;
	processing, by the nodes of the last layer, the outputs of the nodes of the second layer input into the nodes of the last layer, thereby generating a new hidden state value and, optionally, an observable output value; and
	outputting the output values each including a corresponding hidden state value and, optionally, an observable output value.

17.  (original) The computer implemented method of claim 16, wherein at least a portion of the nodes of the last layer of the network do not generate an observable output value, and the method further comprises:


18. (original) The computer implemented method of claim 17, further comprising:
	identifying the one or more nodes triggering the anomaly based on the connections among the nodes in the neural network, 
	wherein the one or more nodes triggering the anomaly include primary indicator nodes identified from the connections between the nodes in the last layer and the nodes in the second to last layer, and supplemental indicator nodes identified from the connections between the nodes in the last layer and all preceding layers.  

19.  (new) A non-transitory computer readable medium storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to:
	receive historical data corresponding to a data center, the data center including a plurality of systems;
	generate a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
	encode the data center representation into a neural network model;
	train the neural network model using at least a portion of the historical data; and
	deploy the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;

		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein the encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
		connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph.

20. (new)  The non-transitory computer readable medium of claim 19, wherein the instructions to deploy the trained model include instructions to:
	input the first set of inputs into the first layer of the neural network model;
	process, by the nodes of the first layer, the first set of inputs and inputting the outputs of the nodes of the first layer into connected nodes of the second layer;

	input outputs of the nodes of the second layer into the third and last layer of the neural network model;
	process, by the nodes of the last layer, the outputs of the nodes of the second layer input into the nodes of the last layer, thereby generating a new hidden state value and, optionally, an observable output value; and
	output the output values each including a corresponding hidden state value and, optionally, an observable output value.

21. (new)  The non-transitory computer readable medium of claim 20, wherein at least a portion of the nodes of the last layer of the network do not generate an observable output value, and the instructions include instructions to:
	detect an anomaly among at least one of the nodes of the last layer of the network that does not generate an observable output value.

22. (new)  The non-transitory computer readable medium of claim 21, including instructions to:
	identify the one or more nodes triggering the anomaly based on the connections among the nodes in the neural network, 
	wherein the one or more nodes triggering the anomaly include primary indicator nodes identified from the connections between the nodes in the last layer and the nodes in 


Claims 1-2, 5-11, 14-22 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Slessman et. al (US20130211556A1) discloses systems and methods of monitoring, analyzing, optimizing and controlling data centers and data center operations are disclosed. The system includes data collection and storage hardware and software for harvesting operational data from data center assets and operations. Intelligent analysis and optimization software enables identification of optimization and/or control actions. Control software and hardware enables enacting a change in the operational state of data centers. (see abstract).  

	Zou et. al  (US20140279779A1) discloses a system and method for detecting behavior of a computing platform that includes obtaining platform data; for each data motif identifiers in a set data motif identifiers, performing data motif detection on data in an associated timescale, wherein a first data motif identifier operates on data in a first timescale, wherein a second data motif identifier operates on data in a second timescale, wherein the first timescale and second see abstract).  

Keeler et al. (US6314414B1) provides a neural network system is provided that models the system in a system model (12) with the output thereof providing a predicted output. This predicted output is modified or controlled by an output control (14). Input data is processed in a data preprocess step (10) to reconcile the data for input to the system model (12). Additionally, the error resulted from the reconciliation is input to an uncertainty model to predict the uncertainty in the predicted output. This is input to a decision processor (20) which is utilized to control the output control (14). The output control (14) is controlled to either vary the predicted output or to inhibit the predicted output whenever the output of the uncertainty model (18) exceeds a predetermined decision threshold, input by a decision threshold block (22). Additionally, a validity model (16) is also provided which represents the reliability or validity of the output as a function of the number of data points in a given data region during training of the system model (12). This predicts the confidence in the predicted output which is also input to the decision processor (20). The decision processor (20) therefore bases its decision on the predicted confidence and the predicted uncertainty. Additionally, the uncertainty output by the data preprocess block (10) can be utilized to train the system model (12). (see abstract).

Breckenridge et al. (US8489632B1) discloses methods, systems, and apparatus, including computer programs encoded on one or more computer storage devices, for receiving see abstract).

Chaudhuri (US6411946B1) discloses neural computing techniques are used to optimize route selection in a communication network, such as an ATM network. Output measurements of the network are used to provide optimal routing selection and traffic management. Specifically, link data traffic is monitored in the network to obtain traffic history data. An autoregressive backpropagation neural network is trained using the traffic history data to obtain respective predicted traffic profiles for the links. Particular links are then selected for carrying data based on the predicted traffic profiles. A cost function, limits on network parameters such as link cost and cell rate, and other quality of service factors are also considered in selecting the optimal route. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
An apparatus comprising, 
	one or more processors, and	
at least one memory communicatively coupled to the one or more processors, the at least one memory storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors to:
	receive historical data corresponding to a data center, the data center including a plurality of systems;
	generate a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
	encode the data center representation into a neural network model;
	train the neural network model using at least a portion of the historical data; and
	deploy the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;
wherein the data center representation is a layered graph including:
		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein the encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
		connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph.

Dependent claims 2, 5-9 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination:
A computer implemented method, comprising, 
receiving historical data corresponding to a data center, the data center including a plurality of systems;
generating a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
encoding the data center representation into a neural network model;
training the neural network model using at least a portion of the historical data; and
deploying the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;
wherein the data center representation is a layered graph including:
		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
	connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph
Dependent claims 11, 14-18 further limits allowed independent claim 10; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination:
A non-transitory computer readable medium storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to:
	receive historical data corresponding to a data center, the data center including a plurality of systems;
	generate a data center representation of the data center, the data center representation being one or more of a schematic and a collection of data from among the historical data;
	encode the data center representation into a neural network model;
	train the neural network model using at least a portion of the historical data; and
	deploy the trained model using a first set of inputs, causing the model to generate one or more output values for managing or optimizing the data center;
wherein the data center representation is a layered graph including:
		(i) a plurality of vertices each representing a system or sub-system of the data center, the system or sub-system of the data center including at least instrumented systems and uninstrumeted systems; 
		ii) a plurality of edges each connecting one or two of the graph vertices, each of the edges representing a relationship between the one or two of the graph vertices connected by the edge; and
wherein the neural network model includes a first layer, a second layer and a third layer,
	wherein the encoding of the graph into the neural network model comprises:
		providing, in each of the first layer, the second layer and the third layer, a node corresponding to each of the vertices in the graph, such that the nodes in each of the layers include nodes corresponding to parameters associated with instrumented systems and parameters not associated with instrumented systems;
		connecting the nodes of the first layer, the second layer and the third layer based on the plurality of edges of the graph.

Dependent claims 20-22 further limits allowed independent claim 19; therefore, they are also allowed.

Accordingly, claims 1-2, 5-11, 14-22 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATTA KHAN/
Examiner, Art Unit 2449